U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10/A-3 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 AVT, INC. (Exact name of small business issuer in its charter) Nevada (State or jurisdiction of Incorporation or organization) 11-3828743 (I.R.S. Employer Identification No.) 341 Bonnie Circle, Suite 102, Corona, CA 92880 (Address of Principle Executive Offices) (Zip Code) Registrant’s telephone number including area code:(951) 737-1057 Securities to be registered under Section 12(b) of the Act: Title of each class To be so registered Name of exchange on which each class is to be registered None N/A Securities to be registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Page 1 TABLE OF CONTENTS Item 1.Business…………… 3 Item 1a. Risk Factors…………… 12 Item 2.Financial Information……………. …………… 18 Item 3.Properties……………. 21 Item 4.Security Ownership of Certain Beneficial Owners and Management…………… 21 Item 5. Directors and Executive Officers…………… 22 Item 6.Executive Compensation…………… 23 Item 7.Certain Relationships and Related Transactions and Director Independence 24 Item 8.Legal Proceedings…………… 24 Item 9.Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 25 Item 10.Recent Sales of Unregistered Securities…………… 25 Item 11. Description of Registrant’s Securities to be Registered…………… 26 Item 12.Indemnification of Directors and Officers…………… 27 Item 13.Financial Statements and Supplementary Data…………… 31 Item 14.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure….……… 31 Item 15.Financial Statements and Exhibits…………… 31 Page 2 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Business The Company AVT, Inc., is a public company.Our common stock is quoted on the Pink Sheets in the over-the-counter market. Our primary focus is on the manufacture of vending and product dispensing systems which utilize an innovative approach of development, integration of technology and advertising media.Our products define the cutting edge of the vending industry and position us as an industry innovator. We are also a vending operator having approximately 1,000 vending systems throughout the Los Angeles, Orange and Riverside, California counties.It is our vending operation experience over the past years that adds to the distinctive advantage and overall success as a manufacture and leader of technology based vending products. Our executive offices, engineering and manufacturing facility and warehouse are located at 341 Bonnie Circle, Suite 102, Corona, CA 92880.Our telephone number is (951) 737-1057. We also own and operate a Mexican fast food restaurant, known as AC Mexican Food, Inc. dba, Jalapenos.The restaurant is located in a food court of a retail mall at 20532 El Toro Road, #112, Mission Viejo, CA 92692.The restaurant is a typical Mexican fast food restaurant that operates from mid morning through late evening with the majority ofits business beinglunch and dinner patrons. We were originally incorporated under the laws of the State of Delaware on February 25, 1969 as Infodex, Incorporated.In October, 2005, we acquired Automated Vending Technologies, Inc., a Nevada corporation and began focusing our business on vending operations. In December, 2006 we merged our operating wholly owned subsidiary into the parent company and in January of 2008, we changed our state of domicile to the State of Nevada and renamed the company to “AVT, Inc.”We operate in the State of California as “AVT Vending, Inc.” We have received a going concern opinion from our auditors. The Business AVT, Inc. is an innovative vending operator and manufacturer of technology based vending solutions and equipment.We currently employ a workforce of approximately 25 people and services approximately 300 commercial and government vending accounts in Southern California.We use our patent pendingtechnologies to drive our vending innovations which are in various stages of development.AVT’s technology staff ranges from electrical and mechanical engineers to software programmers and IT specialists thereby enabling us to design and control all of our unique products while keeping the “edge” on all of our developed products Our business currently focuses on the following: · Manufacturing of the RAM 4000 vending machine, a refrigerated beverage/snack combination vending machine containing more sophisticated technology then our competitors and offered at competitive pricing. · Manufacturing of the RAM 5000 vending machine, a high capacity non-refrigerated snack/chip/pastry combination vending machine containing more sophisticated technology then our competitors and offered at competitive pricing. · Manufacturing an attractive, built-in, secure access vending cabinet for hotels that do not have on-site food service. Our AEM™ cabinet incorporates patent pending touch-screen to vend or TSV™ which replaces both stand-alone machines and in-room locked mini-fridges while providing controlled access and a range of direct customer billing options. · AVT has developed a variety of ‘high end” PC based product dispensing systems.These systems are derivatives of the AVT RAM 4000 or 5000 base housing having front panels which are unique or customized to end customer’s needs for digital signage or large color touch screens.These systems allow a variety of AVT designed technologies to be integrated into the system to meet specific customer needs for a custom dispensing system.Our current high end product dispensing includes the Ivend, 24Hr. Vend Mart, and Tech-Store. We manufacture Patent-Pending, affordable, wireless VMS™ technology enabling vending machine owners/operators to remotely manage their vending systems and receive real time information via the Internet.This system also utilizes a cashless payment system enabling patrons to use credit card or membership card for completing vending transactions. Page 3 · We offer advertising via our highly visible, remotely-programmable, AVTI Media™ Network video panels which are integrated into vending machine signage that creates a new opportunity for advertisers to reach consumers in a captive setting. Our goal is to be the leader in technology based vending and product dispensing solutions that are reflective of today’s “got to have it now” consumers. Serving international vending owners and operators whose desire is to have a better experience with vending equipment.
